Citation Nr: 0110953	
Decision Date: 04/16/01    Archive Date: 04/23/01

DOCKET NO.  97-33 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to assignment of an evaluation in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to 
December 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1997 rating decision by the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA), which (in part) granted service connection for 
PTSD and assigned a 30 percent rating from April 22, 1997.  A 
notice of disagreement was received in September 1997, a 
statement of the case was issued in October 1997, and a 
substantive appeal was received in November 1997. 

The veteran's appeal originally included the additional issue 
of entitlement to an increased rating for service-connected 
residuals of a gunshot wound to the right foot.  However, the 
veteran withdrew this issue from appellate status in a 
September 1999 statement. 

By rating decision in August 1999, the RO increased the 
disability rating for PTSD from 30 percent to 50 percent, 
effective from April 27, 1997.  However, the issue remains in 
appellate status as the veteran has not expressly limited his 
appeal to that percentage rating.  See AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

In a September 1999 statement, the veteran raised an implicit 
claim of entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability.  This matter is referred to the RO for 
development and adjudication. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service-connected PTSD is manifested by 
flattened affect, panic attacks, slight impairment of memory, 
depressed mood, and feelings of suspicion and distrust 
resulting in occupational and social impairment with reduced 
reliability and productivity; there is no evidence that the 
PTSD is currently manifested by suicidal ideation, 
obsessional rituals, intermittently illogical, obscure or 
irrelevant speech, near-continuous panic, impaired impulse 
control, spatial disorientation, neglect of personal 
appearance and hygiene. 


CONCLUSION OF LAW

The criteria for entitlement to assignment of an evaluation 
in excess of 50 percent for PTSD have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that during the 
pendency of the appellant's appeal, but after the case was 
forwarded to the Board, the Veterans Claims Assistance of Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (Act) 
became effective.  This liberalizing legislation is 
applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

The veteran in this case was afforded a VA mental disorders 
examinations in May 1997, and he also underwent private 
examinations in October 1997 and August 1999.  The reports of 
these examinations are of record.  He has been receiving 
outpatient treatment at a VA facility, and the corresponding 
records are associated with the claims file.  The veteran 
indicated that he is receiving Social Security Administration 
(SSA) benefits, and those records are also a part of the 
claims file.  The veteran was informed of the evidence that 
he should produce to further substantiate the claim by a 
statement of the case in October 1997 and supplemental 
statements of the case in August 1999 and September 2000.  He 
was given adequate time to respond thereto, and he has stated 
that he does not have anything other argument or evidence to 
add to the record as it currently stands before the Board.  
In light of these considerations, the Board concludes that 
there has been substantial compliance with the notice-
assistance provisions of the Veterans Claims Assistance Act 
of 2000. 

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000). Regulations 
require that, where there is a question as to which of two 
ratings is to be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Furthermore, 
because this appeal arises from assignment of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119 (1999). 

The veteran's PTSD is rated under the provisions of 
Diagnostic Code 9411.  A 50 percent rating is warranted where 
the disorder is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks (more 
than once a week); difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

The next higher rating of 70 percent is warranted where the 
disorder is manifested by occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  

The highest available rating, 100 percent, is warranted where 
the disorder is manifested by total occupational and social 
impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.

Turning to the record, at a VA examination in May 1997, the 
examiner described the veteran as being reserved and drained.  
The examiner also said that the veteran was quiet and had 
fair eye contact.  There was a logical and sequential thought 
process, and the veteran denied having suicidal or homicidal 
ideation.  He appeared to be depressed, with constricted 
affect, although he reported his mood to be good.  He 
appeared somber, and he was alert and oriented.  The examiner 
diagnosed PTSD, and assigned a Global Assessment of 
Functioning (GAF) score of 59.

The veteran appeared to be tense, anxious and depressed at a 
private examination by Ahmed D. Faheem, M.D. in October 1997.  
He was easily startled, suspicious and distrustful.  There 
was no evidence of hallucinations or delusions.  His 
attention and concentration were impaired.  He had difficulty 
with mental calculations, and his recall and memory were 
slightly impaired.  His judgment was intact.  There was no 
evidence of any looseness of associations, flight of 
ideations, or push of speech.  His fund of knowledge was 
appropriate, and there were no obsessive thoughts or 
compulsive actions.  He denied suicidal or homicidal 
ideation, although prior suicidal thoughts were noted.  A GAF 
score of 55 was reported.  The examiner characterized the 
veteran's PTSD as moderately severe to severe.  

An August 1999 private treatment record from Ahmed D. Faheem, 
M.D., shows that the veteran had nightmares and flashbacks 
related to his experiences in the Republic of Vietnam.  He 
had panic attacks with palpitations, hyperventilation, and 
feelings of being smothered.  The veteran denied having 
homicidal thoughts.  He described feelings of suspicion, 
distrust, and paranoia.  He stated that did not leave his 
household often.  He also said that he was an isolationist, 
and he did not socialize with others.  He reported that he 
was married.  Mental status examination revealed that he was 
oriented to time, place, and person, and there were no 
delusions or hallucinations.  Attention and concentration 
were impaired.  There was again no evidence of any looseness 
of associations, flight of ideations, or push of speech.  The 
examiner further indicated that there was no evidence of 
obsessive thoughts or compulsive actions.  The examiner said 
that the veteran was profoundly affected by PTSD, and he did 
not have friends or trust of other people.  The overall 
diagnosis was guarded, and the veteran's GAF was assessed as 
50 at that time.

The record also contains a number of documents related to the 
veteran's Social Security Administration records.  A January 
1999 document shows that the veteran did not have significant 
social activity.  His activities were mainly limited to 
watching television and playing golf.  He reportedly had 
played golf seven times over the course of the prior summer.  
He had also been married for 13 years, and he had one child.  
He had a prior marriage that had ended in divorce.  He had 
stopped attending PTSD therapy sessions; he said that was 
because he "couldn't handle it."  There were still problems 
with sleeping and flashbacks.  The veteran's GAF score was 
assessed by the examiner as being 51.

Another Social Security Administration record, undated, shows 
that the veteran had anxiety manifested by motor tension, 
autonomic hyperactivity, apprehensive expectation, and 
vigilance.  He also had recurrent severe panic attacks and 
intrusive recollections.  The veteran was found by the Social 
Security Administration to be disabled from February 1999; 
the primary diagnosis was anxiety related disorders and the 
secondary diagnosis was substance addiction-alcohol.  

It is clear from the evidence that the veteran suffers 
significant disability resulting from his PTSD.  However, the 
preponderance of the evidence is against a finding that a 
rating in excess of the current 50 percent is warranted under 
schedular rating criteria at this time.  It appears that 
there is no suicidal ideation at the present time.  The 
veteran has also not shown any signs of having obsessional 
rituals which interfere with routine activities.  There is no 
evidence of his speech being intermittently illogical, 
obscure, or irrelevant.  The veteran has indicated that he 
has panic attacks, and the applicable Social Security records 
show that these occurred more than once per week; 
nevertheless, the evidence does not show that there is near-
continuous panic or depression affecting the veteran's 
ability to function independently, appropriately, and 
effectively.  Although he has shown significant isolation 
tendencies, there is no showing of clinically impaired 
impulse control.  There is also no evidence of spatial 
disorientation or neglect of personal appearance and hygiene. 

Further, according to the Diagnostic and Statistical Manual 
of Mental Disorders, 4th Ed. (DSM-IV), a GAF of 51 to 60 
reflects moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers).  The 
veteran in this case had a GAF score of 59 in May 1997.  As 
of October 1997, he had a GAF score of 55, and the latest 
assessment of his GAF in January 1999 was 51.  While the 
Board acknowledges that his GAF score was 50 in August 1999, 
the probative value of that score is outweighed by the three 
other GAF scores, which all show that there were moderate 
symptoms.  In fact, a 50 percent evaluation in itself is 
acknowledgment of serious symptoms, which the GAF score of 50 
would connote. 

In sum, while the veteran does clearly continue to suffer 
PTSD symptomatology, it appears that such symptomatology is 
contemplated by the current 50 percent rating.  The criteria 
for the next higher rating have not been met.  In light of 
these factors, the Board concludes that the veteran is not 
entitled to an evaluation in excess of 50 percent.  The Board 
notes in closing that the veteran has advanced contentions to 
the effect that his alcohol use should be considered as it is 
related to his PTSD.  Service connection for alcoholism was 
denied by rating decision in February 1999.  However, in 
reviewing the evidence in the present increased rating case, 
the Board has nevertheless looked at the totality of 
psychiatric symptomatology and has not made any attempt to 
differentiate between PTSD and alcohol use.  In other words, 
the Board has considered all psychiatric impairment 
demonstrated by the evidence.  However, the diagnostic 
criteria for a rating in excess of the current 50 percent 
have not been met.  

The Board acknowledges the Social Security Administration 
finding of disability.  However, a determination by that 
agency is based on different criteria and is not binding on 
VA in an increased rating claim.  As noted above, the 
schedular criteria as listed under Code 9411 clearly provide 
for no more than a 50 percent rating based on the 
symptomatology shown by the evidence currently of record.  At 
any rate, the Board again notes that the issue of entitlement 
to a total rating based on individual unemployability has 
been acknowledged and has been referred to the RO for 
adjudication. 

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt; however, the preponderance of 
the evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-55 (1990).


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

